PER CURIAM:
Epitomized Opinion
The Mfg. Co. advertised an auto cultivator for sale, “sold on a money back guarantee” and announced its willingness to allow buyers to make their own test in their own way and if dissatisfied promised to receive hack the cultivator, refunding the money paid. Nizinski bought and paid for the machine advertised but found that it was absolutely useless on his ground because the land was hilly and stony. Nizinski in a letter to the Mfg. Co. informed it of the trouble and asked for shipping directions to return the machine, as well as for a refund of the money. An agent of the Mfg. Co. investigated and found that, although mechanically perfect, the machine was useless, as claimed by Nizinski. He wrote another letter substantially with the previous one but the Mfg. Co. negliected to answer. Judgment for Nizinski in Municipal Court. Held by Court of Appeals in a.___m.iig the lower court:
1. A guarantor is called upon to live up to the terms of his guarantee.
2. A letter asking for shipping directions to return a machine bought under a money back guarantee, or on trial, is a sufficient tender.
3. The trial court is in a better position to judge the weight of evidence than a reviewing court and, although there is conflicting evidence, unless the vrdict is clearly against the weight of the evidence such verdict will ^ot be